Citation Nr: 1030753	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to 
warrant reopening the claim for service connection for thoracic 
outlet syndrome, carpal tunnel syndrome by history, claimed as a 
disability of the shoulders, arms, and hands.

2.  Entitlement to service connection for thoracic outlet 
syndrome, carpal tunnel syndrome by history, claimed as a 
disability of the shoulders, arms, and hands, as a merits-based 
adjudication.

3.  Whether new and material evidence has been presented to 
warrant reopening the claim for service connection for a cervical 
spine disability.

4.  Entitlement to service connection for a cervical spine 
disability, as a merits-based adjudication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction is currently with the RO in Denver, Colorado.  

The reopened claims of entitlement to service connection for 
thoracic outlet syndrome, carpal tunnel syndrome by history, and 
entitlement to service connection for a cervical spine disability 
are herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  A March 1997 RO decision denied service connection for 
thoracic outlet syndrome, carpal tunnel syndrome by history, and 
an appeal of the claim was not timely perfected.  That was the 
last final decision, up to the present time, denying the 
veteran's claim for service connection for thoracic outlet 
syndrome, carpal tunnel syndrome by history.

2.  The evidence added to the record since the March 1997 RO 
decision denying service connection for thoracic outlet syndrome, 
carpal tunnel syndrome by history, relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for thoracic outlet syndrome, carpal tunnel syndrome by history, 
on the merits.

3. A March 1997 RO decision denied service connection for a 
cervical spine disability, and an appeal of the claim was not 
timely perfected.   A March 2001 RO decision again denied that 
claim, and an appeal of the claim was not timely perfected.  That 
was the last final decision, up to the present time, denying the 
veteran's claim for service connection for a cervical spine 
disability.

4. The evidence added to the record since the March 2001 RO 
decision denying service connection for a cervical spine 
disability relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a cervical 
spine disability on the merits.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the last 
final decision denying service connection for thoracic outlet 
syndrome, carpal tunnel syndrome by history, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

2.  New and material evidence has been received since the last 
final decision denying service connection for a cervical spine 
disability, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

The Board herein grants the veteran's appealed requests to reopen 
her claims for service connection for thoracic outlet syndrome, 
carpal tunnel syndrome by history, and a cervical spine 
disability.  Those reopened claims are the subject of Remand, 
below.  Hence, to the limited extent of those requests to reopen 
herein decided, there is no reasonable possibility that any 
notice or development assistance would further the claims.


II. Requests to Reopen Claims for Service Connection for Thoracic 
Outlet Syndrome, Carpal Tunnel Syndrome by History, and a 
Cervical Spine Disability
 
Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. Id.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim. See Kightly v. 
Brown, 6 Vet. App. 200 (1994). Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the context of 
the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not 
previously submitted to agency decision makers. Material evidence 
to reopen a claim means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence to reopen a claim can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108. Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

In this case, the claims for service connection for thoracic 
outlet syndrome, carpal tunnel syndrome by history, and a 
cervical spine disability were previously finally denied in March 
1997 (both claims) and in March 2001 (a cervical spine disability 
only), and those determinations were not timely appealed and 
hence became final.  New evidence has subsequently been added to 
the record, including in particular a June 2004 VA examiner's 
conclusion of a likely association between a cervical injury and 
the Veteran's upper extremity complaints, and this new evidence 
raises a reasonable possibility of a causal association between 
service and the claimed thoracic outlet syndrome, carpal tunnel 
syndrome by history, and a claimed cervical spine disability.  
This new medical opinion evidence relates to the unestablished 
factual question of a causal link to service for both claimed 
conditions on appeal.  Accordingly, reopening of the claims is 
warranted.  38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for thoracic outlet syndrome, 
carpal tunnel syndrome by history, is reopened, and, to this 
extent only, the appeal is granted.

The claim for service connection for a cervical spine disability 
is reopened, and, to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for a 
cervical spine disability, as well as thoracic outlet syndrome, 
claimed as a shoulders, arms, and hands disability.  

The record reflects that the Veteran applied for Social Security 
disability benefits.  A review of the claims file shows that VA 
has not obtained the Veteran's Social Security Administration 
(SSA) records.  These records must be obtained prior to further 
adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002) (possibility that SSA records could contain relevant 
evidence cannot be foreclosed absent a review of those records).

Additionally, there is conflicting evidence of record regarding 
the etiology of the Veteran's thoracic outlet syndrome.  The 
Veteran's service treatment records show complaints of right 
wrist pain.  Post-service, in April 1992, the Veteran was treated 
for complaints of pain, numbness, and weakness in her shoulders, 
arms, and legs with reported onset around the time of separation 
from service.  A February 1997 VA examiner diagnosed the Veteran 
with thoracic outlet syndrome secondary to heavy lifting and 
hyperextension of the upper extremities due to being a heavy 
machine operator in service.  However, a June 2004 VA examiner 
concluded that the Veteran's upper extremity complaints were as 
likely as not due to the Veteran's cervical spine injury which 
she sustained in an accident.  It is not entirely clear when this 
accident occurred.  At January and February 1997 VA examinations, 
the Veteran reported involvement in at least four motor vehicle 
accidents, but gave no dates.  A May 2004 psychosocial assessment 
notes that the Veteran injured her cervical spine in a July 1997 
accident.  Regardless, neither of the VA examiners provided a 
rationale for their opinions.  A medical opinion that contains 
only data and conclusions is accorded no weight.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Accordingly, on remand, the Veteran should be afforded new VA 
examinations of her cervical spine and upper extremities, to 
address etiology of the claimed disabilities including as related 
to service, and potentially to resolve some question left 
unanswered in the recorded history of past injuries and 
disabilities, as already discussed, supra.
 
Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to clarify, to the extent 
possible, the time, places, circumstances, 
and nature of injuries associated with the 
following:

a.  The accident referenced by the 
June 2004 VA examiner in that 
examiner's conclusion that the 
Veteran's upper extremity complaints 
were as likely as not due to the 
Veteran's cervical spine injury 
sustained in an accident.

b.  The 'at least four' motor vehicle 
accidents which the Veteran alleged at 
her January and February 1997 VA 
examinations.  

c.  The July 1997 accident when the 
Veteran  injured  her spine, as noted 
upon a psychosocial assessment in May 
2004.  

The Veteran should be afforded copies of 
these June 2004, January and February 
1997, and May 2004 examinations or 
assessments to facilitate her answering 
these queries.   

The Veteran should be advised that she has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All records and 
responses received should be associated 
with the claims file.  

2.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

3.	Thereafter, afford the Veteran an 
appropriate examination to address the 
nature and etiology of her thoracic outlet 
syndrome, carpal tunnel syndrome by 
history, claimed as a disability of the 
shoulders, arms, and hands; and her 
cervical spine disability.  The claims 
folder, to include this Remand, must be 
made available to the examiner for review 
in conjunction with the examination.  Any 
reasonably indicated non-invasive tests 
and studies should be conducted.  The 
examiner should answer the following:

a.  What are the diagnoses for any 
current disorders found represented by 
the Veteran's thoracic outlet 
syndrome, carpal tunnel syndrome by 
history, claimed as a disability of 
the shoulders, arms, and hands; and by 
her cervical spine disability?

b.  For each such disorder diagnosed, 
is it at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the disorder 
developed in service or is otherwise 
causally related to service, or is 
such a relationship to service is 
unlikely (i.e., less than a 50-50 
degree of probability)? 

c.  In answering these questions, the 
examiner should carefully review the 
record to assist in evaluating when 
and under what circumstances the 
Veteran's claimed disorders developed, 
and whether they continue to be 
present as a chronic or continued 
(ongoing  or recurrent) disability.  
In so doing, the examiner should 
review and consider relevant evidence 
including service records, past VA and 
private treatment and examination 
records, and lay statements including 
the Veteran's own statements.  Such 
statements need not be taken at face 
value.  Rather, the examiner should 
consider the credibility of lay 
statements, including the Veteran's 
statements, based on any available 
indicia of credibility or lack of 
credibility.  

d.  Note: The term "at least as 
likely as not" as used above does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  Any opinion provided must include 
a discussion of specific evidence of 
record.  The conclusions of the 
examiner should reflect review of the 
claims file, and the discussion of 
pertinent evidence.

4.	 When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, the 
reopened claims should be reviewed de novo 
by the RO/AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

[Notice of Rights to Appeal Board Decision, VA Form 4597, 
is 
Attached to the Original Decision]

